356 S.W.3d 292 (2011)
Susan KEMP, Plaintiff/Appellant,
v.
Eric M. MARTIN, Defendant/Respondent.
No. ED 95584.
Missouri Court of Appeals, Eastern District, Division Three.
November 1, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied December 12, 2011.
Application for Transfer Denied January 31, 2012.
J. Richard McEachern, St. Louis, MO, for Appellant.
Danna McKitrick, Daniel G. Tobben, Laura Gerdes Long, Kara D. Helmuth, St. Louis, MO, for Respondent.
*293 Before ROBERT G. DOWD, JR., P.J., MARY K. HOFF, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Susan Kemp appeals from the grant of summary judgment in favor of Eric M. Martin. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. An extended opinion would have no precedential value or serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).